Citation Nr: 9928757	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-03 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to service connection for frozen feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from an April 1944 to 
April 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1997 determination of the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the veteran's claims file, the Board 
finds that a remand is necessary to satisfy pre-duty-to-
assist requirements imposed by Court precedent and by the 
statute.  

First, the Board finds that the records of the veteran's 
treatment in VA facilities have not been obtained.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992). The Court in Bell held 
that documents which could reasonably be expected to be a 
part of the record are before the Secretary of VA and the 
Board, and as a matter of law are before the Board and should 
be included in the record.  In addition, the Board finds 
further action is warranted in light of its duty to notify 
the veteran of the evidence required to complete his 
application pursuant to 38 U.S.C.A. § 5103(a) (West 1991), 
prior to rendering a decision in the current appeal.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

At this point the Board would like to point out that the 
requirements for a well grounded claim for service connection 
are as follows: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

With respect to the second element, the Board notes that the 
veteran contends that his disabilities are the result of his 
combat service in Italy.  In this regard, VA law relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA disability compensation claims, specifically to 
allow combat veterans in certain circumstances to use lay 
evidence to establish inservice incurrence of an injury or 
disease.  Velez v. West, 11 Vet. App. 148, 153 (1998); see 
also 38 U.S.C.A. § 1154(b); Kessel v. West, No. 98-772 (U.S. 
Vet. App. Sept. 20, 1999).  In this regard, the veteran 
reported an injury where he fell in a bomb crater and 
symptoms of poor circulation in his feet due to his combat 
service in Italy.

The Board notes that generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (holding 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

Here, with the exception of high blood pressure, poor 
circulation of the feet and an injury due to a fall are 
features or symptoms that are readily observable to a lay 
person.  Layno v. Brown, 6 Vet. App. 465 (1994); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Board notes that 38 U.S.C.A. § 1154(b) does not obviate 
the requirement that the claimant submit competent evidence 
of a current disability and evidence of a nexus between the 
current disability and service to well ground a claim and to 
succeed on the merits.  See Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  In the case at hand, the only competent 
medical evidence that has been obtained by the RO or 
submitted by the veteran is a July 1997 letter from the 
veteran's private physician regarding hypertension.  

The Board notes that the veteran testified that the medical 
records of Dr. Reinberg, and the hospital treatment records 
pertaining to his treatment for a heart attack are 
unavailable.  In cases where the claimant acknowledges that 
records are unavailable, there is no duty to assist the 
claimant in obtaining such records.  See Counts v. Brown, 6 
Vet. App. 473 (1994).  The record does show, however, that 
the veteran's VA treatment records have not been obtained, 
nor the identified treatment records of his private 
physician, Dr. Kalmansohn.  

In light of the foregoing, the case is remanded for the 
following development:

1.  The RO should secure the veteran's VA 
medical records from all appropriate 
sources.  The RO should document its 
attempts and associate any replies in the 
claims file.  

2.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
the veteran's private physician Dr. 
Kalmansohn.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review the 
record and readjudicate the veteran's 
claims of service connection currently on 
appeal.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement 
of the case.  The requisite period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if otherwise in 
order. By this remand, the Board intimates no opinion as to 
any final outcome warranted. No action is required of the 
veteran until notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


